Citation Nr: 0918474	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  05-11 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for numbness of the 
left leg, to include as secondary to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to 
December 1974. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.  

A transcript of the Veteran's testimony before the 
undersigned Acting Veterans Law Judge in October 2007 is of 
record.  In May 2008, the Board remanded the Veteran's appeal 
for further development.  


FINDINGS OF FACT

1.  A current bilateral hearing loss disability is not shown. 

2.  A chronic low back disorder was not shown during service 
or diagnosed for almost thirty years thereafter; a current 
low back disorder is unrelated to service. 

3.  Numbness of the left leg was not identified for several 
decades after service separation and is unrelated to service 
or a service-connected disability.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159 (as amended), 
3.303, 3.307, 3.309, 3.385 (2008).

2.  A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 
3.303, 3.307, 3.309 (2008).  

3.  Numbness of the left leg was not incurred in or 
aggravated by active duty service; neither is it proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159 (as amended), 3.303, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2008).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss evidence of record in extensive detail.  
The Federal Circuit has held that the Board must review the 
entire record but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Here, the Board will summarize the relevant 
evidence and focus its analysis on what the evidence shows, 
or fails to show, as to each claim.  

Bilateral Hearing Loss

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

A hearing loss disability is defined by regulation.  For 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the above frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2008). 

The Veteran's service treatment records fail to show any 
hearing loss while he was in service.  Additionally, his 
December 1974 separation examination indicated normal pure 
tone thresholds in the frequencies between 500 and 4000 
Hertz.  He further indicated, in a report of medical history 
completed at that time, that he did not have, nor had he ever 
had, hearing loss.

The Veteran's first post-service hearing evaluation occurred 
in July 2006, when the following pure tone thresholds, in 
decibels, were yielded:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
25
LEFT
10
15
15
20
20

Speech recognition scores were 100 percent for the right ear 
and 96 percent for the left ear.  

A private September 2006 audiological evaluation, revealed 
normal hearing sensitivity across the frequency range, with 
the exception of elevated thresholds at 8000 Hertz 
bilaterally. Speech discrimination scores were recorded, but 
were not obtained pursuant to the Maryland CNC Test. As such, 
they are not relevant to the Board's analysis.

The Veteran's hearing was once again evaluated at an August 
2008 VA examination.  At his examination, the following pure 
tone thresholds, in decibels, were yielded:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
25
LEFT
15
10
15
15
20

Speech recognition scores were 96 percent for both his right 
and left ear. 

While the Board has considered the Veteran's and his wife's 
October 2007 BVA hearing testimony, with respect to his 
hearing acuity, based on the audiometric results above, the 
evidence fails to establish that he currently has a hearing 
loss for VA compensation purposes.  38 C.F.R. § 3.385 (2008).  
As such, the claim of entitlement to service connection for 
hearing loss is denied.  

Low Back Disorder

The Veteran is additionally claiming entitlement to service 
connection for residuals of a back injury following a slip 
and fall accident on or about 1974.  Specifically, he 
contends that, when he worked as a kitchen supervisor in the 
mess hall, after mopping the floor one night, he slipped 
going down a step and landed flat on his back. He claims that 
he injured his back that night and that his back continues to 
affect him. 

In considering in-service incurrence, the Board notes that 
the service treatment records fail to demonstrate any 
complaints or treatment referable to a back injury caused by 
a slip and fall accident.  Although the Veteran reported 
recurrent back pain in a December 1974 report of medical 
history, his spine evaluation was normal upon examination.  
Based on the foregoing, none of the available service records 
demonstrate that a chronic back disorder was incurred in 
active service.  

However, this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service. See 38 C.F.R. § 3.303(d).  Nevertheless, a review of 
the post-service evidence does not support the conclusion 
that any current low back disorder is causally related to 
active service for the following reasons.  

First, the post-service evidence does not reflect complaints 
or treatment for his back until January 1976, over one year 
following the Veteran's separation from service. In a 
statement submitted at that time, the Veteran indicated that 
he had had a number of problems with his back in service and 
still had trouble with his back. He also stated that since 
service he had been in several accidents, both times getting 
hit in the rear, causing his problems to worsen. 

Thereafter, however, the Veteran did not receive treatment 
for his back until June 2004. At that time, he was diagnosed 
with back pain with radiculopathy.  An X-ray that same month 
indicated some slight early degenerative disc changes at L2-3 
and L3-4.  

As such, although complaints of pain were raised one year 
following service, no diagnosis was made for almost thirty 
years.  In this case, the Board emphasizes the gap of time 
between discharge from active duty service and initial 
reported symptoms related.  In this regard, the Board notes 
that evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim. See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Next, the Board has considered the Veteran and his wife's 
testimony and written statements from his family, indicating 
that his back disorder began while he was in active duty.  In 
this regard, the Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Veteran has maintained that he injured his back following 
an in-service slip and fall accident.  In support of his 
claim, he submitted a statement from his brother in April 
2005.  His brother indicated that the Veteran injured his 
back while serving at Ft. Carson.  His wife submitted a 
statement in April 2005 indicating that when the Veteran came 
home he complained of his back hurting after a fall in the 
mess hall.  The Veteran and his wife further testified about 
his back injury at his October 2007 BVA hearing.

The Board has weighed the statements of the Veteran, his 
wife, and his brother, against the absence of documented 
complaints or treatment for a year following active duty 
discharge and finds that their more recent recollections as 
to symptoms experienced in the distance past, made in 
connection with a claim for benefits as less probative.  
Therefore, continuity has not here been established, either 
through the competent evidence or through their statements.  

Moreover, the Board finds that the competent evidence does 
not otherwise show that the Veteran's currently-diagnosed 
back disorder is causally related to active service.  
Notably, in August 2008, he underwent a VA examination for 
purposes of evaluating his back disorder.  The diagnosis was 
degenerative joint disease of the lumbar spine. 

After reviewing the Veteran's claims file, the examiner 
indicated that, because there were no medical records 
available showing that the Veteran had been seen for any back 
condition from 1974 to 2005, he (the examiner) was unable to 
establish chronicity of the condition.  Thus, the examiner 
opined that the Veteran's low back pain was less likely than 
not related to service. No other competent evidence in the 
claims folder refutes this opinion.  Therefore, the Board 
finds that the evidence does not support a grant of service 
connection on the basis of medical nexus.

Further, the Board has considered whether presumptive service 
connection for chronic disease is warranted.  Under 38 C.F.R. 
§ 3.309(a), arthritis is regarded as a chronic disease.  
However, for the presumption to apply, such disease must 
become manifest to a degree of 10 percent or more within 1 
year from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  As the evidence of record fails to establish 
any clinical manifestations of arthritis within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied, with respect to the Veteran's back.  

In sum, the Board acknowledges that the Veteran has current 
low back disorder; however, given the lack of a chronic back 
disorder noted in service, the absence of complaints for one 
year following service, and the absence of a diagnosis for 
almost thirty years following service, and the competent 
evidence against the claim, the Board finds that equipoise is 
not shown and the benefit of the doubt rule does not apply.  
As the weight of evidence is against the claim, the Board is 
unable to grant the benefit sought. 

Numbness of Left Leg

In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2008).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
As the Veteran filed his claim in 2004, the amendment is not 
applicable to the current claim. 

To the extent that the Veteran contends that a left leg 
disorder is due to a low back disorder, the claim for 
secondary service connection fails because a low back 
disorder is not service-connected.  Because he is not 
service-connected for the underlying condition claimed, there 
can be no reasonable claim on a secondary basis under the 
provisions of 38 C.F.R. § 3.310 (2008) and Allen v. Brown, 7 
Vet. App. 439 (1995).  [To the extent that service connection 
has been granted for tinnitus, no competent evidence has been 
received to illustrate any relationship between this disorder 
and the Veteran's left leg pathology-nor has he so 
contended.]  

Next, the Board will also consider whether a grant of direct 
service connection for a left leg disorder is appropriate.  
Because, however, there was no treatment for a left leg 
disorder in service or indeed for many years following 
service and because no competent evidence causally relates 
this current disorder to active service, a grant of direct 
service connection is not warranted.  See 38 C.F.R. § 3.303; 
Pond v. West, 12 Vet. App. 341, 346 (1999).

Specifically, an August 2008 VA examiner opined that the 
Veteran's left leg disorder was less likely than not related 
to his service.  Furthermore, service treatment records do 
not show treatment for his left leg, and his December 1974 
separation examination indicated a normal clinical 
examination of his lower extremities.  Moreover, complaints 
of left thigh numbness were not made until June 2004, almost 
thirty years following separation from service.  

In sum, the Board has carefully weighed the evidence of 
record and finds that equipoise is not shown and the benefit 
of the doubt rule does not apply. As the weight of medical 
evidence fails to support his claim, the Board is unable to 
grant the benefit sought.

With respect to all claims, the Board has also considered the 
Veteran's and his family's statements as to a nexus between 
active duty and current complaints.  In rendering a decision 
on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  

In this case, the Veteran and his family are competent to 
report symptoms because this requires only personal knowledge 
as it comes to them through their senses. Layno, 6 Vet. App. 
at 470.  However, hearing loss, a low back disorder, and 
numbness of the leg are not the types of disorders that lay 
persons can provide competent evidence on questions of 
etiology or diagnosis.  See Robinson v. Shinseki, No. 06-0164 
(March 3, 2009).

Such competent evidence has been provided by the medical 
personnel who have examined and/or treated the Veteran during 
the current appeal and by service records obtained and 
associated with the claims file.  The Board attaches greater 
probative weight to the clinical findings than to their 
statements.  See Cartright, 2 Vet. App. at 25.  

The Board has additionally considered the Veteran's 
contention, made at his BVA hearing, that his treating 
physician has told him that his current low back disorder 
could be related to service.  Although he has alleged that 
his physician has made this connection, a lay person's 
account of what a physician purportedly said is simply too 
attenuated and inherently unreliable to constitute medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995). 

In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not 
applicable.  The Veteran's appeals are, therefore, denied.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in July 2004 (back and leg claims) 
and a letter sent in June 2006 (hearing loss claim) that 
fully addressed all notice elements and were sent prior to 
the initial RO decisions in these matters.  

The Board acknowledges that the July 2004 letter did not 
contain information regarding the requirements for a 
secondary service connection claim.  However, as the Veteran 
is not service connected for the underlying condition (low 
back disorder) his claim for a left leg disorder secondary to 
a low back disorder cannot be substantiated as a matter of 
law.  As such, the fact that the VCAA notice failed to 
outline the secondary service connection requirements is not 
prejudicial to his claim.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content, as to all claims.

With respect to the Dingess requirements, in June 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  Therefore, adequate notice 
was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained VA 
outpatient treatment records.  Further, the Veteran submitted 
private treatment records.  He was also provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Acting Veterans Law Judge in October 
2007.  

Next, specific VA medical examinations and opinions pertinent 
to the issues on appeal were obtained in August 2008 
(hearing, back, and left leg) and in July 2006 (hearing).  
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).






(CONTINUED ON NEXT PAGE)
ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a low back disorder is denied. 

Service connection for numbness of the left leg, to include 
as secondary to a service-connected disability, is denied. 



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


